UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20429 FORM 10-K þ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009. Commission file number: 333-142516 Southern Bella, Inc. (Exact name of registrant as specified in its charter) Delaware 20-8602410 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 3505 Castlegate Court Lexington, Kentucky (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(859) 268-6264 Securities registered pursuant to Section 12(b) of the Exchange Act: Title of Each ClassName of Exchange on Which Registered Common stock, par value $0.000001 per share: None Securities to be registered under Section 12(g) of the Exchange Act:None Indicate by check mark if the registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act.o YesþNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.o YesþNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K are contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer oAccelerated filer o Non-accelerated filer oSmaller reporting companyþ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).þYesoNo The aggregate market value of the voting stock held by non-affiliates as of March 15, 2010, was approximately $50,000.The value is based on the sales price of the registered common stock sold in 2007.There have been no sales of the common stock since the initial purchase by the non-affiliates in the registered offering.For purposes of this computation only, all executive officers, directors, and beneficial owners of more than 10% of the outstanding Common Stock, are assumed to be affiliates. The number of shares outstanding of the issuer's Common Stock on March 15, 2010, was 8,666,667. DOCUMENTS INCORPORATED BY REFERENCE None SOUTHERN BELLA, INC. FORM 10-K TABLE OF CONTENTS Page No. PART I Item 1.
